In an action to recover upon a judgment of the Supreme Court of Ontario, Canada, in favor of plaintiffs and against defendants, defendants appeal separately from so much of an order of the Supreme Court, Westchester County, entered November 30, 1965, as granted plaintiffs’ motion for summary judgment. The court further directed that entry of judgment be held in abeyance, pending determination of a counterclaim interposed by defendant Freedman, and granted leave to defendant Ingram to interpose a like counterclaim. *646Order, insofar as appealed from, affirmed (Vander v. Casperson, 12 N Y 2d 56), with one bill of $10 costs and disbursements to plaintiffs payable by defendants jointly. No opinion. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.